62 F.3d 320
UNITED STATES of America, Plaintiff-Appellee,v.Ben Edward TOMLIN, Defendant-Appellant.
No. 93-10545.
United States Court of Appeals,Ninth Circuit.
Aug. 10, 1995.

On Remand from the United States Supreme Court.
Before:  GOODWIN, PREGERSON and RYMER, Circuit Judges.

ORDER

1
Pursuant to the mandate of the United States Supreme Court certified on January 17, 1995, --- U.S. ----, 115 S. Ct. 894, 130 L. Ed. 2d 780, vacating this court's judgment and remanding to this court for further consideration in light of Tome v. United States, 513 U.S. ----, 115 S. Ct. 696, 130 L. Ed. 2d 574 (1995), the disposition filed by this court on June 27, 1994, 28 F.3d 110, is withdrawn.  A new disposition will be filed.